United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2651
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Mark L. Flaaen,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 23, 2011
                                Filed: December 7, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Mark Flaaen appeals the sentence the district court1 imposed after revoking his
supervised release. We conclude that the revocation sentence of 20 months in prison
with 40 months of supervised release was not unreasonable. We decline to review
at this time Flaaen’s arguments regarding ineffective assistance of counsel and
sentence credit. See United States v. Davis, 452 F.3d 991, 994 (8th Cir. 2006);
United States v. Pardue, 363 F.3d 695, 699 (8th Cir. 2004). With respect to Flaaen’s
remaining arguments, we find no plain error. See Davis, 452 F.3d at 994 (describing

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
plain-error review); see also United States v. Asalati, 615 F.3d 1001, 1007-08 (8th
Cir. 2010) (upholding curfew condition of supervised release).

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                        -2-